DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15, 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0123038 A1 to Ahn et al. in view of U.S. Patent Pub. No. 2016/0035312 A1 to Lee et al. in further view of U.S. Patent Pub. No. 2015/0009189 A1 to Nagara.
As to claim 1, Ahn discloses a method, comprising: at a first electronic device with a first display and one or more input devices: while a second electronic device having a second display is at a relative location relative to a first region of the first display (Fig. 1, paragraph 0067, where terminals (100, 200) are the devices): displaying, via the first display, a visual indication associated with the second electronic device, wherein the visual indication is displayed at a location on the first display that corresponds to the relative location, of the second electronic device, relative to the first region of the first display (Fig. 4, paragraph 0070, where content item (40) is the visual indication located on terminals (100, 200)); detecting, via the one or more input devices of the first electronic device, a first user input; in response to detecting the first user input: in accordance with a determination that the first user input occurred while focus 
Ahn is deficient in disclosing the visual indication extends away from an outside edge of the second electronic device; and in accordance with a determination that the first user input occurred while focus was directed to the first electronic device, displaying, on the first display, a response to the first user input without causing a response to the first user input to be displayed on the second display.
However, Lee discloses the visual indication extends away from an outside edge of the second electronic device (Fig. 31, paragraphs 0249-0250, where phone number (3101) and email address (3102) extend away from the outside edge of display (110) onto display (100)).
Ahn and Lee are deficient in disclosing in accordance with a determination that the first user input occurred while focus was directed to the first electronic device, displaying, on the first display, a response to the first user input without causing a response to the first user input to be displayed on the second display.
However, Nagara discloses in accordance with a determination that the first user input occurred while focus was directed to the first electronic device, displaying, on the first display, a response to the first user input without causing a response to the first user input to be displayed on the second display (Fig. 2-5B, paragraphs 0048-0053, where based on the input stimulus received in step (310), it is determined which display (260, 270) displays the content).
Ahn by including a visual indication extending away from an outside edge of the second electronic device as taught by Lee.  The suggestion/motivation would have been in order to clearly show the shared data between the two electronic devices (Lee, paragraphs 0249-0250).  In addition, it would have been obvious to a person of ordinary skilled in the art to have modified the first and second electronic devices at relative locations to each other as taught by Ahn and Lee by including determining a response to the user input on one of the two displays as taught by Nagara.  The suggestion/motivation would have been in order to present information to the user without obstructing their view, such as in a vehicle (Nagara, paragraphs 0002-0008).
As to claim 15, Ahn discloses the method, wherein the first user input is an input to move content in a first direction, and wherein displaying the response to the first user input comprises displaying movement of the content in the first direction (Fig. 5, paragraphs 0071-0077, where content moves from one terminal to another (100, 200)).
As to claim 17, Ahn discloses the method, wherein the first user input is a user input to select content, and the method further comprises concurrently displaying the content on the first display and causing the content to be displayed on the second display in response to detecting the first user input (Fig. 5, paragraph 0071-0077, where content item (40) is displayed on both terminals (100, 200)).
As to claim 20, Ahn discloses the method, wherein: the first user input is an input to a request to display a user interface and the method further comprises, in response 
As to claim 21, Ahn, Lee and Nagara disclose limitations similar to claim 1.  In addition, Ahn discloses a first electronic device, comprising: 105Attorney Docket No.: 2073694.5016 (P37618US1)a first display; one or more input devices; one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions (Fig. 2, paragraphs 0039-0065 and 0107, where first transparent display unit (140) includes first sensing unit (170) and first controller (160), which includes a processor and memory).  In addition, the same motivation is used as the rejection in claim 1.
As to claim 22, Ahn, Lee and Nagara disclose limitations similar to claim 1.  In addition, Ahn discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions which, when executed by one or more processors of a first electronic device with a first display and one or more input devices, cause the first electronic device to (Fig. 2, paragraphs 0039-.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0123038 A1 to Ahn et al. in view of U.S. Patent Pub. No. 2016/0035312 A1 to Lee et al. in view of U.S. Patent Pub. No. 2015/0009189 A1 to Nagara as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2015/0338888 A1 to Kim et al.
As to claim 2, Ahn, Lee and Nagara are deficient in disclosing the method, further comprising determining if a gaze of the first user is directed at the first electronic device, wherein focus is directed to the first electronic device if the gaze of the first user is directed at the first electronic device.
However, Kim discloses the method, further comprising determining if a gaze of the first user is directed at the first electronic device, wherein focus is directed to the first electronic device if the gaze of the first user is directed at the first electronic device (Fig. 69, paragraph 0413, where device (100) detects the user’s gaze and determines which display (310, 320) is the focus).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the first and second electronic devices at relative locations to each other as taught by Ahn, Lee and Nagara by including determining a gaze of the first user directed at the first electronic device as taught by Kim.
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0123038 A1 to Ahn et al. in view of U.S. Patent Pub. No. 2016/0035312 A1 to Lee et al. in view of U.S. Patent Pub. No. 2015/0009189 A1 to Nagara as applied to claims 1 and 15 above, and further in view of U.S. Patent Pub. No. 2010/0287513 A1 to Singh et al.
As to claim 16, Ahn, Lee and Nagara are deficient in disclosing the method, wherein: the first display comprises a second region and a third region that are both outside of the first region; movement of the content in the first direction comprises movement of the content from the second region through the first region, and to the third region; and the method further comprises, in response to detecting the first user input: in accordance with a determination that movement of the content occurred in the second region, displaying movement of the content on the second region of the first display; in accordance with a determination that movement of the content occurred in the first region, causing movement of the content to be displayed on the second display; and in accordance with a determination that movement of the content occurred in the third region, displaying movement of the content on the third region of the first display.
However, Singh discloses the method, wherein: the first display comprises a second region and a third region that are both outside of the first region; movement of the content in the first direction comprises movement of the content from the second region through the first region, and to the third region; and the method further comprises, in response to detecting the first user input: in accordance with a determination that movement of the content occurred in the second region, displaying movement of the content on the second region of the first display; in accordance with a 
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the first and second electronic devices at relative locations to each other as taught by Ahn, Lee and Nagara by including determining the movement of content on the first display based on the movement direction of the user input as taught by Singh.  The suggestion/motivation would have been in order to allow for efficient sharing of spatial information and interpretation of gesture inputs at each device (Singh, paragraph 0033).
As to claim 19, Ahn, Lee and Nagara are deficient in disclosing the method, wherein: the first user input is an input to display content; and the method further comprises, in response to detecting the first user input: in accordance with the determination that the first user input occurred while focus was directed to the first electronic device, displaying the content on the first display; and in accordance with the determination that the first user input occurred while focus was directed to the second electronic device, causing the content to be displayed on the second display, wherein dimensions of the content displayed on the second display is less than dimensions of the content displayed on the first display.
Singh discloses the method, wherein: the first user input is an input to display content; and the method further comprises, in response to detecting the first user input: in accordance with the determination that the first user input occurred while focus was directed to the first electronic device, displaying the content on the first display; and in accordance with the determination that the first user input occurred while focus was directed to the second electronic device, causing the content to be displayed on the second display (Fig. 8, paragraphs 0030-0038, where item (170) moves from display screen (82) of device (80) to device (100) based on the flicking direction of gesture (172)), wherein dimensions of the content displayed on the second display is less than dimensions of the content displayed on the first display (Fig. 8, paragraphs 0030-0038, where dimensions of item (170, 174) is smaller on display (82) than display (102)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the first and second electronic devices at relative locations to each other as taught by Ahn, Lee and Nagara by including the dimensions of the content displayed on the second display is less than the dimensions of the content displayed on the first display as taught by Singh.  The suggestion/motivation would have been for the second display being a portable device to easily transmit an item to a larger computing device (Fig. 8, paragraphs 0030-0038).
Allowable Subject Matter
Claims 3-14 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fails to teach, disclose, or render obvious, “wherein focus is directed to the first electronic device if the cursor is displayed in a second region of the first display that is outside the first region, and wherein focus is directed to the second electronic device if the cursor is displayed on the second display”, in combination with the other limitations set forth in claim 3.  Claims 4-12 are dependent on claim 3.
The prior art of record alone, or in combination, fails to teach, disclose, or render obvious, “wherein: the first user input comprises movement in a first direction; and the method further comprises, in response to detecting the first user input, displaying movement of a cursor on the first display in the first direction”, in combination with the other limitations set forth in claim 13.  Claim 14 is dependent on claim 13.
The prior art of record alone, or in combination, fails to teach, disclose, or render obvious, “wherein an input device of the one or more input devices is a keyboard, and wherein: the first user input is a user input to edit content of the first electronic device, and the method further comprises:  1Attorney Docket No.: 2073694.5016 (P37618US1)receiving a second user input with the keyboard to edit the content while focus was directed to the second electronic device, wherein receiving the second user input comprises receiving the second user input via the keyboard; and in response to receiving the second user input, causing edited content to be displayed on the second display”, in combination with the other limitations set forth in claim 18.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 15-17 and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627